DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Froes et al. Thermochemical processing of titanium alloys, The Journal of the Minerals, Metals, & Materials Society, March 1990 (hereinafter “Froes”) in view of Zhang et al. (US 2016/0354976 A1) (hereinafter “Zhang”).

Regarding claims 1, 2, and 5, Froes teaches thermochemical processing, where hydrogen is used as a temporary alloying element in titanium alloys to enhance both processability and final mechanical properties (Froes, pg. 26 “Thermochemical processing”). Froes also teaches that the hydrogen is added to the titanium alloy, i.e., hydrogenation, by holding the material at a relatively high temperature in a hydrogen environment, where the presence of the hydrogen allows the titanium alloy to be processed at lower stresses/lower temperatures (because of the increased amount of beta phase) and heat-treated to produce novel microstructures (because the hydrogen allows the material to behave as a eutectoid former system) with enhanced mechanical properties after hydrogen removal (Froes, pg. 26 “Thermochemical processing”). Froes additionally teaches that the hydrogen is removed by a vacuum annealing treatment to levels below which no detrimental effects occur, i.e., dehydrogenation (Froes, pg. 26 “Thermochemical processing”). 

Froes also teaches that many titanium alloys are amenable to thermochemical processing, including the processing of ordered hexagonal close-paced alpha-2 class titanium aluminides, i.e., intermetallic compound (Froes, pg. 26 “Thermochemical processing”). Moreover, Froes teaches that the addition of hydrogen to the titanium matrix results in an expansion of the beta body-centered cubic unit cell, i.e., hydrogenation is performed at a temperature at which beta phase transformation starts (Froes, pg. 27 “Modification of Microstructure and Properties”).  

The alpha-2 titanium aluminide compound of Froes corresponds to the TiAl alloy as an intermetallic compound of the present invention. The addition of hydrogen to the titanium alloy matrix of Froes corresponds to performing hydrogenation treatment of the TiAl alloy as an intermetallic compound in an environment of a set temperature of the present invention. Removing the hydrogen from the titanium alloy matrix of Froes corresponds to performing dehydrogenation treatment of the TiAl alloy which has been subjected to the hydrogenation treatment of the present invention. The microstructure changing to include the beta phase during hydrogenation of Froes corresponds to a temperature at which phase transformation to a β phase starts of the present invention.

While Froes teaches that the hydrogenation process occurs at high temperatures (Froes, pg. 26 “Thermochemical processing”), Froes does not explicitly disclose wherein the set temperature ranges from 1,100°C to 1,600°C.

With respect to the difference, Zhang teaches a method involving refining microstructure and altering mechanical properties of components based on thermal-hydrogen processing where the process involves hydrogenation at a temperature of about 500°C to about 1200°C and the temperature under which hydrogenation occurs may be one factor in controlling hydrogen content of the processed material (Zhang, [0015] and [0020]). 
As Zhang expressly teaches, controlling the temperature under which hydrogenation occurs helps to also control the hydrogen content of the processed material (Zhang, [0020]). Moreover, Zhang teaches that separately from the heat applied during hydrogenation, the method may include further heat treatment, however, some configurations might not use further heat treatment when the heat applied during hydrogenation suffices as heat treatment to accomplish the purposes of the heat treatment, where the purpose of the heat treatment is to take the material through a phase transformation from a first phase to a second phase including the transformation from a hexagonal close paced to body centered cubic crystal structure (Zhang, [0020-0023]). 
Froes and Zhang are analogous art as they are both drawn to a thermochemical hydrogenation/dehydrogenation process in which a hexagonal close packed crystal structure is transformed to a body centered cubic crystal structure during hydrogenation (Froes, pg. 27 “Modification of Microstructure and Properties”; Zhang, [0020-0023]). 
In light of the above motivation to control the temperature during hydrogenation to 500-1200°C as taught in Zhang above, it therefore would have been obvious to one of ordinary skill in the art to use a similar temperature range as the high temperature during the addition of hydrogen in the process of Froes, in order to control the amount of hydrogen in the final product and to facilitate the phase transformation from hexagonal close paced to body centered cubic (Zhang, [0020-0023]), and thereby arrive at the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	 
Given that the titanium alloy and the process of Froes in view of Zhang are substantially identical to the TiAl alloy as an intermetallic compound and in an environment of a set temperature as used in the present invention, it is clear that the hydrogenation process used in Froes in view of Zhang would intrinsically be in an environment of the set temperature equal to or higher than a temperature at which the TiAl alloy starts the phase transformation to the beta phase and causing strength of the TiAl alloy to decrease (claim 1), wherein the set temperature is equal to or higher than a temperature at which the TiAl alloy is completely phase-transformed to the β phase (claim 2), and wherein the hydrogenation treatment is performed in an environment in which a partial pressure of hydrogen becomes equal to or higher than an atmospheric pressure (claim 5) as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8, Froes in view of Zhang also teaches the process involves hydrogenation at a temperature of about 500°C to about 1200°C and that those of ordinary skill will appreciate that reference to known phase diagrams corresponding to a composition and showing phase transition temperatures will be instructive (Zhang, [0020] and [0022]) (emphasis added). It would have been obvious to one of ordinary skill in the art to choose a temperature for hydrogenation that falls within the presently claimed range based on the phase diagram and including the corresponding amount of aluminum.  
Alternatively, while the temperature range of Zhang does not explicitly overlap with the temperature range as presently claimed, the amounts are “merely close”. As set forth in MPEP 2144.05, in the case where the “claimed ranges or amounts do not overlap with the prior art but are merely close,” a prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Froes et al. Thermochemical processing of titanium alloys, The Journal of the Minerals, Metals, & Materials Society, March 1990 (hereinafter “Froes”) in view of Zhang et al. (US 2016/0354976 A1) (hereinafter “Zhang”) taken in evidence of Bandyopadhyay et al. The Ti-Al-C System, Journal of Phase Equilibria Vol. 21 No. 2 (2000) (hereinafter “Bandyopadhyay”).
Regarding claim 3, given that the titanium alloy and the process of Froes in view of Zhang are substantially identical to the TiAl alloy as an intermetallic compound and in an environment of a set temperature as used in the present invention, it is clear that the hydrogenation process used in Froes in view of Zhang would intrinsically have wherein the set temperature is a temperature lower than a melting point of the TiAl alloy as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

    PNG
    media_image1.png
    397
    539
    media_image1.png
    Greyscale

Alternatively, the hydrogen-dehydrogenation temperature ranges from 500-1200°C as taught in Froes in view of Zhang above, and as further evidenced by the Ti-Al Binary phase diagram of Bandyopadhyay 1200°C would be below the melting temperature of 1670°C (Bandyopadhyay, Figure 2). Therefore, the 500-1200°C temperature range for hydrogen-dehydrogenation process of Froes in view of Zhang corresponds to wherein the set temperature is a temperature lower than a melting point of the TiAl alloy of the present invention.


Allowable Subject Matter
Claim 6 would be allowable for disclosing crushing the TiAl alloy which has been subjected to the dehydrogenation treatment. While Zhang teaches the hydrogenation-dehydrogenation process of claim 1, Zhang teaches using additive manufacturing to create an object (Zhang, Abstract) and fails to teach that the TiAl alloy may be crushed during the process. Therefore, the step of crushing the TiAl alloy after the hydrogenation and dehydrogenation steps is allowable.

Claim 7 would be allowable for disclosing crushing a TiAl alloy which has been subjected to the hydrogenation treatment by the hydrogenation-dehydrogenation method for a TiAl alloy according to Claim 1; and performing dehydrogenation treatment of the crushed TiAl alloy. While Zhang teaches the hydrogenation-dehydrogenation process of claim 1, Zhang teaches using additive manufacturing to create an object (Zhang, Abstract) and fails to teach that the TiAl alloy may be crushed during the process. Therefore, the step of crushing the TiAl alloy between the hydrogenation and dehydrogenation steps is allowable.
Response to Arguments
In response to the arguments filed 4/18/2022 with the After Final, the Examiner finds the argument regarding the material in Zhang being in powder form rather than as an ingot, as presently claimed, to be persuasive, however, the amendment necessitated a new set of rejections as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738